Case 8:17-cv-02186-TPB-SPF Document 124 Filed 02/27/20 Page 1 of 1 PageID 1808




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


 IN RE HEALTH INSURANCE
 INNOVATIONS SECURITIES                                   Case No. 8:17-cv-2186-T-60SPF
 LITIGATION
 _______________________________________/

                                           ORDER


        This matter is before the Court on Lead Plaintiff’s Motion to Compel (Doc. 110). The

 Court held a hearing on the motion on February 27, 2020.

        Rule 26 permits “discovery regarding any nonprivileged matter that is relevant to any

 party’s claim or defense and proportional to the needs of the case . . . . Information within

 this scope of discovery need not be admissible in evidence to be discoverable.” Fed. R. Civ.

 P. 26(b)(1). After consideration of the motion, the response in opposition, and the parties’

 oral arguments, the Court, for the reasons stated on the record at the hearing, denies Lead

 Plaintiff’s Motion to Compel (Doc. 110) without prejudice to the Plaintiff being able to renew

 the motion after production of the responsive documents. 1

        ORDERED in Tampa, Florida, this 27th day of February 2020.




 1
   To the extent the Court did not specifically state on the record the reason for denying the
 motion as to the issue of contemplated sales, the Court finds that contemplated sales are not
 relevant and proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1).
